DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-12, 27 and 28, and election of species  “-NHC(O)-” for moiety L of claim 1 and  polypropylene for the polymer of the polymeric substrate of claims 1 and 3, and in the reply filed on 5/10/2021, is acknowledged.
Applicant did not, however, elect a species from claims 7 and 19.  
Claims 4-21 and 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yan et al. (US 2010/0028559).
	Regarding claim 1, Yan et al. teaches that “[m]onomers and/or polymers are covalently bonded to surfaces using functionalizes perhalophenylazides.”  Abstract.   Figure 1 provides an illustration of a perhalophenylazide, which reads on a photoactive aryl-azide moiety of formula (I) wherein X1-X4  are a fluorine atom and L is –NHC(O)-, being covalently bonded to a polymeric contact lens surface 100, as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

See para. [0182].  This reads on “a) providing a polymeric substrate; b) coating the polymeric substrate with a properties-imparting compound comprising a photoactive aryl-azide moiety of formula (I)”     
Yan et al. also teaches that “UV irradiation of PHPAs [perhalophenylazide] generates singlet perhalophenyl nitrenes that can undergo insertion or addition reactions into various bonds.”  Para. [0174].   More particularly, 
The functional group adheres the functionalized PHPA to the substrate surface.  Application of the reaction energy source (s) then converts the azide group to a highly reactive nitrene that facilitates a reaction, such as an addition or insertion reaction with a monomeric or polymeric material. The result is a monomeric or polymeric material attached to the substrate surface, generally covalently.

Para. [0176].   This reads on “irradiating the coated polymeric substrate with a reactive light source, for a time sufficient to form nitrenes that undergo insertion reactions into carbon-hydrogen bonds of the polymeric substrate” and “wherein the method is carried out directly on the polymeric substrate without any prior treatment step.” 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, Yan et al. teaches that “suitable polymers include, but are not limited to, polyolefins (e.g., polyethylene, polypropylene).”  Para. [0231].  
Regarding claim 4, absent evidence to the contrary, Figure 1 illustrates repeated units A comprising the photoactive aryl-azide moiety of formula (I) as defined in claim 1 with the nitrogen atom covalently bound to the surface of the surface-modified polymeric substrate.”

 Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618